Citation Nr: 1712725	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-44 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
The Veteran testified at a February 2012 Decision Review Officer hearing and at an April 2013 Board hearing. Transcripts of both hearings are associated with the claims file. 

In May 2014 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action. 

The Veteran's Law Judge who held the April 2013 has since retired.  Accordingly, in February 2017 the appellant was afforded 30 days to inform the Board whether he desired to testify before another Veterans Law Judge.  The appellant was advised that if he did not respond in a timely manner it would be assumed that he did not want a new hearing.  The Veteran has not responded, and as such a new hearing will not be scheduled. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his acquired psychiatric disorder is related to his active-duty service. The May 2014 Board remand ordered a VA examination to address the nature and etiology of any diagnosed psychiatric condition. 

Unfortunately, the June 2016 VA examination did not substantially comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The May 2014 Board remand specified that a VA psychiatrist must discuss the Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statement of continuity of symptomatology since he left the Marine Corps. The examiner was also specifically directed to discuss Dr. J.R.A.'s April 2009 diagnosis of posttraumatic stress disorder. The June 2016 VA examiner found that the Veteran suffered from a major depressive disorder, but not posttraumatic stress disorder.  The June 2016 examiner opined that the major depressive disorder was less likely than not related to active-duty service. However, the examiner failed to specifically address either the Veteran's lay statements with regard to continuity of symptomatology, or the April 2009 private examination, as required by the remand instructions. As such, the case must be remanded for additional development. Id.

Additionally, certain factual errors render the June 2016 examination inadequate for review.  To be adequate, an examination must take into account an accurate factual history of the claim. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). The VA examiner stated that Logan-Mingo Mental Health treatment records were dated 2009, and extrapolated that depressive symptoms had only been treated for approximately seven years. However, the assessment to which the examiner referred is dated September 2006. Therefore, remand is warranted to ensure the examiner's opinion is based on an accurate history.

Finally, the Board notes that the Veteran was in receipt of several psychiatric diagnoses at the time he filed his claim. The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In April 2009 Dr. J.R.A. diagnosed the Veteran with posttraumatic stress disorder, but did not provide a specific opinion as to the etiology of that disorder. Similarly, therapist S.D. diagnosed the appellant with an adjustment disorder with mixed anxiety and depression, and generalized anxiety in September 2006. Remand is warranted for additional development to determine the nature and etiology of any acquired psychiatric disorder during the entirety of the appeal period.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Huntington VA Medical Center since June 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of any acquired psychiatric disorder which have yet to be submitted to VA.

3. Thereafter the Veteran should be scheduled for a VA psychiatric examination to be conducted by an examiner who has not previously treated or examined the appellant.  The examiner is to be provided access to the appellant's entire VBMS and Virtual VA electronic claims files for review. A notation to the effect that this record review took place must be included in the psychiatrist's report.

Following the examination and a review of all of the evidence of record the examiner is to answer the following:

a) Does the Veteran have, or has he had at any time since he filed his claim in May 2009, any acquired psychiatric disorder other than an unspecified depressive disorder? In connection therewith, the examiner must specifically address:

i) Dr. J.R.A.'s April 2009 diagnosis of posttraumatic stress disorder; and 

ii) Therapist S.D.'s September 2006 diagnoses of an adjustment disorder with mixed anxiety and depression, and generalized anxiety disorder.

b) For each diagnosed acquired psychiatric disorder, was such disorder at least as likely as not (50 percent probability or more) incurred in or otherwise related to the Veteran's military service? In connection therewith, the examiner must specifically address:

i) the Veteran's lay statements regarding continuity of symptomatology, to include his April 2013 Board hearing statement that he had experienced psychiatric symptoms since he left the Marine Corps; and 

ii) The fact that Logan-Mingo Mental Health treatment records date from September 2006, rather than 2009 as stated in the June 2016 VA examination report.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




